Fairchild, J.
A controlling factor in this case is one on which the decision in the case of Board of Education v. Racine, decided herewith (ante, p. 489, 238 N. W. 413), was based. In that case, where the facts are identical with those in this case, we held that the title to the fund sought by appellant was, under the law, in the city. The petition, dis- . closing that appellant has no right to the custody of the fund, fails to state a cause of action, and the circuit court in sustaining the motion to quash properly ordered judgment dismissing the petition on the merits.
By the Court. — Judgment affirmed.